OPINION — AG — ** ELECTION — WITNESS — MILEAGE ** THE STATE ELECTION BOARD HELD CHALLENGES OF NOTIFICATIONS AND DECLARATIONS UNDER 26 O.S. 165 [26-165](A) . . . AND YOU ASK: (1) ARE SUBPOENAED WITNESSES, WHO ENTER THEIR APPEARANCES, ENTITLED TO PER DEIM AND MILEAGE ? IF SO, WHAT IS THE PER DIEM AND ALSO THE MILEAGE WHICH SAID WITNESSES SHOULD BE PAID ? — SEEK 28 O.S. 81 [28-81] (2) ARE VOLUNTARY WITNESSES, WHO ENTER THEIR APPEARANCES, ENTITLED TO RENUMBERATION PROVIDED IN QUESTION ONE ? — NEGATIVE (3) WHAT IS THE MILEAGE, PER DIEM AND/OR EXPENSES THAT PROCESS SERVERS SHOULD BE PAID ? — REASONABLE COMPENSATION (TRAVEL, ELECTION CHALLENGE, PANEL, EXPENSES) CITE: 28 O.S. 81 [28-81] (FRED HANSEN)